Title: To Thomas Jefferson from Manasseh Cutler, [11 February 1802]
From: Cutler, Manasseh
To: Jefferson, Thomas


          
            [11 Feb. 1802]
          
          Mr. Cutler returns his most respectful compliments to the President of the United States, and begs him to accept his most grateful acknowledgements for the favour of a perusal of Dr. Lettsom’s Observations on the Cow-pock. This work, with its plates, has afforded him great pleasure. The philanthropy of the Doctr., in the exertions he is making, & in adding the weight of his character, to render Dr. Jenner’s invaluable discovery universally beneficial, does him much honour. Highly, indeed, must we estimate a discovery, which, by a process so easy & safe, bids fair to eradicate a disease which has been one of the greatest evils destined to man. So far as experiment is gone, the hope is encouraged that, in time, this most desirable object will be attained.
        